 

 

pe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SONTERRA CAPITAL MASTER FUND, LTD., HAYMAN
CAPITAL MASTER FUND, L.P., JAPAN MACRO
OPPORTUNITIES MASTER FUND, L.P., and CALIFORNIA
STATE TEACHERS’ RETIREMENT SYSTEM, on behalf of
themselves and all others similarly situated,

Plaintiffs,
- against -

UBS AG, UBS SECURITIES JAPAN CO. LTD., MIZUHO BANK,
LTD., THE BANK OF TOKYO-MITSUBISHI UF], LYD., THE
SUMITOMO TRUST AND BANKING CO., LTD., THE
NORINCHUKIN BANK, MITSUBISHI UF] TRUST AND
BANKING CORPORATION, SUMITOMO MITSUI BANKING
CORPORATION, RESONA BANK, LTD., J.P. MORGAN CHASE &
CO., JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, J.P.
MORGAN SECURITIES PLC, MIZUHO CORPORATE BANK,
LTD., DEUTSCHE BANK AG, DB GROUP SERVICES UK
LIMITED, MIZUHO TRUST AND BANKING CO., LTD., THE
SHOKO CHUKIN BANK, LTD., SHINKIN CENTRAL BANK,
THE BANK OF YOKOHAMA, LTD., SOCIETE GENERALE SA,
THE ROYAL BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK OF SCOTLAND PLC, RBS SECURITIES JAPAN LIMITED,
RBS SECURITIES INC., BARCLAYS BANK PLC, BARCLAYS PLC,
BARCLAYS CAPITAL INC., CITIBANK, NA, CITIGROUP, INC.,
CITIBANK, JAPAN LTD., CITIGROUP GLOBAL MARKETS
JAPAN, INC., COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., HSBC HOLDINGS PLC, HSBC BANK
PLC, LLOYDS BANKING GROUP PLC, LLOYDS BANK PLC,
ICAP PLC, ICAP EUROPE LIMITED, R.P. MARTIN HOLDINGS
LIMITED, MARTIN BROKERS (UK) LTD., TULLETT PREBON
PLC, BANK OF AMERICA CORPORATION, BANK OF
AMERICA, N.A., MERRILL LYNCH INTERNATIONAL, AND
JOHN DOE NOS. 1-50,

Defendants.

 

 

 

Docket No. 15-CV-5844
(GBD)

[PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
OF THE BANK OF YOKOHAMA, LTD., SHINKIN CENTRAL BANK, THE SHOKO
CHUKIN BANK, LTD., SUMITOMO MITSUI TRUST BANK, LIMITED, RESONA
BANK, LTD., MIZUHO BANK, LTD., MIZUHO CORPORATE BANK, LTD., MIZUHO
TRUST & BANKING CO., LTD., THE NORINCHUKIN BANK, AND SUMITOMO

MITSUI BANKING CORPORATION
Case 1:15-cv-05844-GBD-HBP Document 539 Filed 11/17/20 Page 2 of 5

Upon the joint motion filed on May 14, 2020 by Plaintiffs the California State Teachers’
Retirement System, Sonterra Capital Master Fund, Ltd., Hayman Capital Master Fund, L.P., and
Japan Macro Opportunities Master Fund, L.P. (collectively, “Plaintiffs”) and defendants The Bank
of Yokohama, Ltd., Shinkin Central Bank, The Shoko Chukin Bank, Ltd., Sumitomo Mitsui Trust
Bank, Limited and its predecessors (together, “Sumitomo Trust”),’ Resona Bank, Ltd., Mizuho
Bank, Ltd., Mizuho Corporate Bank, Ltd., and Mizuho Trust & Banking Co., Ltd. (together,
“Mizuho”),’ The Norinchukin Bank, and Sumitomo Mitsui Banking Corporation (“SMBC”)
(collectively, the “Settling Defendants,” and each individually a “Settling Defendant’), the Court
having considered all papers filed and proceedings had herein and in Laydon v. Mizuho Bank, Lid, et
al., No. 12-cv-3419 (GBD) (“Laydon”) and otherwise being fully informed in the premises and good
cause appearing therefore,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

1, This Final Judgment hereby incorporates by reference the definitions in the
Stipulation and Agreement of Settlement with Settling Defendants Mizuho, The Norinchunkin
Bank, and SMBC entered into on August 29, 2019 and the Amended Stipulation and Agreement of
Settlement with Settling Defendants The Bank of Yokohama, Ltd., Shinkin Central Bank, The
Shoko Chukin Bank, Ltd., Sumitomo Trust, and Resona Bank entered into on September 5, 2019
(together, the “Settlement Agreements”) (Laydon, ECF Nos. 959-1 and 965-1), and all terms used
herein, except as otherwise expressly defined herein, shall have the same meanings as set forth in the

Sertlement Agreements.’

 

' Sued herein as Sumitomo Trust and Banking Co., Ltd., which is now known as Sumitomo Mitsui Trust Bank, Ltd.

2On July 1, 2013, Mizuho Bank, Ltd. merged with Mizuho Corporate Bank, Ltd. After the merger, Mizuho Corporate
Bank, Ltd. was the surviving entity and Mizuho Bank, Ltd. dissolved. The new entity was renamed Mizuho Bank, Ltd.

3 To the extent that any terms may differ in the August 29 and September 5, 2019 Settlement Agreements, the terms
included in the August 29 agreement shall apply to Mizuho, The Norinchukin Bank, and SMBC, and to Plaintiffs in
relation to those Settling Defendants, and the terms included in the September 5 agreement shall apply to The Bank of

 

 
Case 1:15-cv-05844-GBD-HBP Document 539 Filed 11/17/20 Page 3 of 5

2. The Court finds that it has subject matter jurisdiction under 28 U.S.C. § 1331 to
enter this Final Judgment and that it has personal jurisdiction over the Plaintiffs, the Settling
Defendants (in this Action only and for purposes of this Settlement), and all members of the
Settlement Class,

3. This Action, including each claim in this Action, is hereby dismissed with prejudice
on the merits as to the Settling Defendants and without fees or costs.

4, The Settlement Agreements having become final in accordance with their terms, and
pursuant to the final judgments entered in Laydon (see Laydon, ECF Nos. 1015, 1016) on
December 19, 2019, all of the following claims have been and are released. Specifically:

(A) The Releasing Parties finally and forever release and discharge from and
covenant not to sue the Released Parties for any and all manner of claims, including
unknown claims, causes of action, cross-claims, counter-claims, charges, liabilities,
demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or liabilities
for any obligations of any kind whatsoever (however denominated), whether class,
derivative or individual, in law or equity or arising under constitution, statute,
regulation, ordinance, contract, common law or otherwise 1n nature, for fees, costs,
penalties, fines, debts, expenses, attorneys’ fees, interest and damages, whenever
incurred, for restitution or any other payment of money, and for liabilities of any
nature whatsoever (including joint and several), known or unknown, suspected or
unsuspected, asserted or unasserted, which Settling Class Members or any of them
ever had, now has, or hereafter can, shall or may have, representatively, derivatively
or in any other capacity, against the Released Parties arising from or relating in any
way to conduct alleged in the Actions, or which could have been alleged in the
Actions against the Released Parties, including but not limited to conduct concerning
any Euroyen-Based Derivatives or any similar financial instruments priced,
benchmarked, settled to or otherwise affected by Yen-LIBOR or Euroyen TIBOR
purchased, sold, held, traded, and/or transacted by the Representative Plaintiffs,
Class Members, and/or Settling Class Members (to the extent such similar financial
instruments were entered into by a U.S. Person, or by a Person from or through a
location within the U.S.), or in which any of the foregoing otherwise had any interest,
or including, but not limited to, any alleged manipulation of Euroyen TIBOR and/or
Yen-LIBOR under the Commodity Exchange Act, 7 U.S.C. § 1 et seq., or any other
statute, regulation, or common law, or any purported conspiracy, collusion,
racketeering activity, or other improper conduct relating to Euroyen TIBOR and/or
Yen-LIBOR (including, but not limited to, all claims under Section 1 of the Sherman

 

Yokohama, Ltd., Shinkin Central Bank, The Shoko Chukin Bank, Ltd., Sumitomo Trust, and Resona Bank, and to
Plaintiffs in relation to those Settling Defendants.

 
Case 1:15-cv-05844-GBD-HBP Document 539 Filed 11/17/20 Page 4 of 5

Antitrust Act, 15 U.S.C. § 1 et seq., the Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. §§ 1961-1968, and any other federal or state statute,
regulation, of common law). The following claims shall not be released by this
Settlement: (i) any claims against former employees of Settling Defendants arising
solely from those former employees’ conduct that occutred while not employed by
any of the Settling Defendants; (ii) any claims against the named Defendants in these
Actions other than Settling Defendants; (iil) any claims against inter-dealer brokers
or their employees or agents when and solely to the extent they were engaged as
employees or agents of the other Defendants or of inter-dealer brokers; or (1v) any
claims against any Defendant who may be subsequently added in these Actions,
other than any Released Party. For the avoidance of doubt, Released Claims does
not include claims arising under foreign law based solely on transactions executed
entirely outside the United States by Settling Class Members domiciled outside the
United States.

(B) Although the foregoing release is not a general release, such release
constitutes a waiver of Section 1542 of the California Civil Code (to the extent it
applies to the Actions), which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF
IKNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

This release also constitutes a waiver of any and all provisions, rights, and benefits of
any federal, state or foreign law, rule, regulation, or principle of law or equity that is
similar, comparable, equivalent to, or which has the effect of, Section 1542 of the
California Civil Code. The Settling Class Members acknowledge that they are aware
that they may hereafter discover facts in addition to, or different from, those facts
which they know or believe to be true with respect to the subject matter of this
Agreement, but that it is their intention to release fully, finally, and forever all of the
Released Claims, and in furtherance of such intention, the release shall be irrevocable
and remain in effect notwithstanding the discovery or existence of any such
additional or different facts. In entering and making this Agreement, the Parties
assume the tisk of any mistake of fact or law and the release shall be irrevocable and
remain in effect notwithstanding any mistake of fact or law.

5. The Court, finding no just reason for delay, directs pursuant to Rule 54(b) of the
Federal Rules of Civil Procedure that the judgment of dismissal as to the Settling Defendants shall

be final and entered forthwith.

 

 
 

Case 1:15-cv-05844-GBD-HBP Document 539 Filed 11/17/20 Page 5of5

IT IS SO ORDERED.

Signed this / Vs day of 7

 

Aen if \
TULA 4990, |
Log. Din»xk

NOV 47 2020 2kfo seorge B. B. Daniels

ted States District Judge
